Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 8/31/2021.  
This application is a continuation application of PCT Patent Application No. PCT/CN2020/096293, filed on Jun. 16, 2020, which claims priority to Chinese Patent Application No. CN201910656920.1 filed on Jul. 19, 2019.
Claims 1-20 are pending in the case.  Claims 1, 12, and 20 are independent claims.


Claim Objections

Claims 5-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation “displaying the multi-task floating window at the display position in response to displaying the multi-task floating window next time”.  It is unclear what “next time” means. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, 12, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu et al., U.S. Patent Application Publication No. 20190025988, filed on 7/11/2018 (hereinafter Liu) in view of Lee et al., U.S. Patent Application Publication No. 20160004388, filed on 2/18/2013 (hereinafter Lee).

As for independent claim 1, Liu discloses apparatus and method comprising 
displaying a multi-task floating window in front of a user interface of the terminal 
(Liu paragraph [0033] discloses displaying multi-task floating window, system floating window, as shown in figure 2); and
displaying a task floating window set in response to receiving a trigger signal corresponding to the multi-task floating window 
(Liu paragraph [0034], [0036] discloses displaying task floating window set, multiple floating windows as shown in fig. 3, in response to receiving a trigger signal, click operation on system floating window shown in fig. 2).


displaying a task floating window set, the task floating window set comprising at least one single-task floating window, and one single-task floating window being corresponding to one task; 
(Lee paragraph [0080], [0082] discloses displaying floating window set including at least one single-task floating window, displaying thumbnail images of window screens corresponding to a plurality of tasks as shown in figure 4(a)); 
receiving a selection instruction corresponding to a first single-task floating window in the task floating window set; and displaying a user interface of a first task corresponding to the first single-task floating window 
(Lee paragraph [0080], [0082] discloses displaying and performing task corresponding to the selected task window). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Liu to for the benefit of “enabling a user to easily and conveniently search for or select a function”, (Lee [0003]). 

As for claim 10, limitations of parent claim 1 have been discussed above.  Liu discloses apparatus and method comprising: 
receiving a drag operation signal corresponding to the multi-task floating window; and  displaying the multi-task floating window at a screen edge position corresponding to a 
(Liu paragraph [0033], [0034] discloses dragging multi-task floating window to screen edge, user may move the system floating window on the desktop in a dragging manner).

As for claim 12, claim 12 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 20, claim 20 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.


Claims 2, 3, 13, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu in view of Lee in view of Gupta et al., U.S. Patent Application Publication No. 20180164959, filed on 12/14/2016 (hereinafter Gupta).

As for claim 2, limitations of parent claim 1 have been discussed above.  Gupta discloses apparatus and method wherein 
the multi-task floating window comprises a task icon for indicating related information of a task for which the single-task floating window has been created 
(Gupta paragraph [0047] discloses window comprising icon indicating task, window 302 has icon indicating task of writing, as shown in fig. 3a). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Liu and Lee to for the benefit 

As for claim 3, limitations of parent claim 2 have been discussed above.  Gupta discloses apparatus and method wherein 
the task icon comprises at least one elements, each of the at least one elements is corresponding to one task for which a single-task floating window has been created 
(Gupta paragraph [0047] discloses task icon has one element, icon indicating task of writing, as shown in fig. 3a). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gupta with Liu and Lee to for the benefit of being able to “generate a personalized grouping of suggested tasks for addressing a life event experienced by a user”, (Gupta [0001]). 

As for claim 13, limitations of parent claim 12 have been discussed above. Claim 13 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 14, limitations of parent claim 13 have been discussed above. Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 3 and is rejected along the same rationale.


Claims 4 and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu in view of Lee in view of Liu412, U.S. Patent Application Publication No. 20160048412, filed on 6/26/2015 (hereinafter Liu412).

As for claim 4, limitations of parent claim 1 have been discussed above.  Liu412 discloses apparatus and method wherein 
the multi-task floating window further comprises a process icon for indicating related information of a running process 
(Liu412 paragraph [0076] discloses window 503 having process icon 504 indicating running process, video playing, as shown in figure 5). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu412 with Liu and Lee to for the benefit of being able “to switch the interfaces among the current application interface”, (Liu412 [0003]). 

As for claim 15, limitations of parent claim 12 have been discussed above. Claim 15 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.


Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Liu in view of Lee in view of Zamir, U.S. Patent Application Publication No. 20170249069, filed on 2/29/2016 (hereinafter Zamir).

As for claim 11, limitations of parent claim 1 have been discussed above.  Liu discloses apparatus and method comprising 
displaying multi-task floating window 
(Liu paragraph [0033] discloses displaying multi-task floating window, system floating window, as shown in figure 2). 

Liu does not appear to explicitly disclose method and apparatus comprising recording, in response to canceling display of the multi-task floating window, a display position of the multi-task floating window.  However, Zamir discloses apparatus and method comprising 
recording, in response to canceling display of the floating window, a display position of the floating window; and displaying the floating window at the display position in response to displaying the floating window next time 
(Zamir paragraph [0031] discloses re-opening the windows based on the locations of the windows that were recorded before session termination). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zamir with Liu and Lee to for the benefit of “preserving the state of a desktop including open applications, windows and documents across multiple login sessions”, (Zamir [0001]). 


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175